Title: To Thomas Jefferson from Richard Claiborne, 4 July 1788
From: Claiborne, Richard
To: Jefferson, Thomas


          London, 4 July 1788. Introducing a Mr. Cole, to whom he has mentioned his lands in Virginia and his aim as to sales or settlements, “and as he is a residenter, of large property in Germany, from which Country it was the advice of Your Excellency to me to procure Settlers,” Claiborne would be glad to have TJ give Cole his “general sentiments” on such property—his lands are in “Monongalia, Harrison, Jefferson, and Fayette Counties, and lie on Chat, Hughs’s, Little Kenhaway, Green, and Ohio Rivers”—and on “other advantages peculiar to the Country.” [In postscript:] Offers to TJ “the sincere compliments which are so justly due to you upon this memorable day.”
        